PETERS, C. J.
This is a bill to enjoin the collection of *182a tax levied by the corporate authorities of the town of Union Springs in this State, for the purpose of paying the interest of certain bonds issued by said corporation, and delivered to the. Montgomery and Eufaula Railroad Company, to pay for the subscription of said town to the stock of said railroad company. The bill was dismissed on the hearing below, and the complainants in that court bring the decree of dismissal to this court for review. The decree is the only error assigned.
In the case of Ex parte Selma & Gulf Railroad Company, at the June term of this court in 1871, it was determined that the legislature of this State, under the present constitution, “ has power to authorize a county, as a body corporate, to subscribe for stock in a railroad company, if the people choose to do so by a popular vote to that effect.” 45 Ala. 696. The subscription, and the issue of the bonds in this controversy, grew up under the provisions of the act of the 31st of December, 1868, which was the act construed and pronounced valid in the case above cited. Acts of Ala. 1868, p. 514, No. 172. It seems now to be the settled law, that where the power to make the subscription and to issue the bonds, or to impose a tax necessary for its payment, is once shown to exist, the obligation to pay cannot be denied, or repudiated. The consent to the “ subscription ” is a consent to the issuance of the bonds, and an obligation to pay them ; and it is a consent also to the tax necessary for this purpose, if that is the mode allowed by law for raising the funds required for their payment. 45 Ala. 730, 731. Here, the corporations were fully organized on both sides, and capable of contracting to the full extent of the obligations they each undertook to perform; and they substantially pursued the mode authorized by law for this purpose.
Speaking upon this important question, the supreme court of the United States, quoting the language of the supreme court of Wisconsin, says : “ The power of municipal corporations, when authorized by the legislature to engage in works of internal improvement, such as the building of railroads, canals, harbors, and the like, or to loan their credit in aid thereof, and to defray the expenses of such improvements, and make good their pledges by an exercise of the power of taxing the persons and property of their citizens, has always been sustained, on the ground that such works, although they are in general operated and controlled by private corporations, are nevertheless, by reason of the facilities which they afford for trade, commerce, and intercommunication between different and distant portions of the country, indispensable to the public interests and public functions. It was originally supposed that they would add, and subsequent experience demonstrated that they have added, vastly and almost immeasurably, to the general business, the *183commercial prosperity, and pecuniary resources of tbe inhabitants of cities, towns, villages, and rural districts through which they pass, and with which they are connected. It is in view of these results, the public good thus produced, and the benefits thus conferred upon the persons and property of all the inhabitants composing the community, that courts have been able to pronounce them matters of public concern, for the accomplishment of which the taxing power might lawfully be called into action.” Olcott v. The Supervisors, 16 Wall. 678, 691, 692; Hasbrouk v. Milwaukee, 3 Wisc. 612. In this important case, the highest judicial tribunal in the nation declares, in effect, that if the power to make the subscription, and to issue the bonds for its payment, exists at the time of the subscription and issuance of the bonds, their obligation must be complied with, and this obligation will be enforced by the national power. As a deduction from this conclusion, which is certainly eminently just, it must follow that mere irregularities, not fraudulent, which may have intervened in the exercise of the authority to make the subscription and issue the bonds for its payment, must be held to be waived, if not objected to prior to the issuance of the bonds and the performance by the railroad corporation of its part of the duty imposed, in consideration of the aid thus afforded.
This case is not at all analogous to the case of Trammell v. Pennington et al. 45 Ala. 673. In this latter case, the railroad company was not fully organized before the attempt ‘to procure the subscription was made; and for this reason, the attempt to procure it was enjoined. Here, this capital objection does not exist. The bill and proofs in this case do not show a sufficient objection to the levy and collection of the tax complained of, to justify the interference of a court of equity. It was, therefore, properly dismissed.
The judgment of the court below is affirmed, with costs.